Rivera, J.
(dissenting). I disagree that a settlement of statutory and constitutional civil rights claims, including claims of conduct that led to harm other than personal injuries, may be credited against a workers’ compensation award under Workers’ *93Compensation Law § 29 (4). To the extent the majority authorizes the State Insurance Fund to take a credit against proceeds that were not associated with the physical and mental injuries suffered as a proximate result of Beth V’s assault, rape, and kidnapping, I dissent.
The State Insurance Fund demands a credit under Workers’ Compensation Law § 29 (4) against the settlement of Beth V’s federal lawsuit for the assault, rape, and kidnapping she suffered while employed by the State. The Workers’ Compensation Board had ordered the carrier to pay benefits for Beth V’s “injury to the right foot, rape and post-traumatic stress disorder” as well as “teeth and consequential [lower] back [injuries].” The carrier now claims that a credit from Beth V’s settlement proceeds would avoid a double recovery for the same injuries. However, because the claimant’s federal lawsuit asserted claims which were part of the settlement, but which were not compensated by workers’ compensation, those claims should remain beyond the reach of the carrier’s statutory credit. To hold otherwise is to extend the coverage of the Workers’ Compensation Law beyond its intended application, and to deny the claimant settlement proceeds for harms that are independent of the harms remedied by workers’ compensation insurance.
The federal complaint alleged, among other things, claims of a hostile workplace and gender-based discrimination that preceded Beth V’s assault, rape, and kidnapping. The parties entered a “full settlement of any and all claims.” The attorney who represented Beth V in the federal lawsuit testified that the settlement resolved civil rights and constitutional claims apart from the personal injury claims. Notably, the State Attorney General gave no accounting of the settlement, averring only that it did not include punitive damages. Given that this was a global settlement, and the lack of accounting from the State, it cannot be said with certainty that substantial record evidence supports the Board’s conclusion that the settlement compensated Beth V for the same injuries compensated by the Workers’ Compensation Law.
The Workers’ Compensation Law does not contemplate compensation for injuries to a person’s civil rights. Instead, it applies to “disability or death from injury arising out of and in the course of . . . employment” (Workers’ Compensation Law § 10 [1]). The complaint asserted claims for harms separate and apart from Beth V’s personal injuries, and the settlement resolved those claims.
*94I would reverse and remand for the Workers’ Compensation Board to develop a more robust factual record.
Chief Judge Lippman and Judges Graffeo, Smith, Pigott and Abdus-Salaam concur with Judge Read; Judge Rivera dissents and votes to reverse in an opinion.
Order affirmed, with costs.